Prudential Investment Portfolios, Inc. 10 Supplement dated February 24, 2010 to Statement of Additional Information (SAI) dated February 17, 2010 The SAI is hereby supplemented as set forth below: In Part I of the SAI, the section entitled “Management and Advisory Arrangements” is hereby amended by including the following management fee and subadvisory fee tables in the “Manager” and “Subadviser” sub-sections, respectively: Management Fees Paid by Prudential Jennison Equity Income Fund Fee Rate 0.85% to $500 million; 0.80% next $500 million; 0.75% $1 billion and over Management Fees Paid by Prudential Mid-Cap Value Fund Fee Rate 0.90% to $500 million; 0.85% next $500 million; 0.80% $1 billion and over Subadvisory Fees Paid by PI:Prudential Jennison Equity Income Fund Fee Rate 0.43% to $500 million; 0.38% over $500 million to $1 billion; 0.34% over $1 billion $877,241* Subadvisory Fees Paid by PI:Prudential Mid-Cap Value Fund Fee Rate 0.45% to $500 million; 0.40% over $500 million to $1 billion; 0.36% over $1 billion $1,114,339* *In addition to the amounts shown in the table, during the fiscal year ended October 31, 2007, the following subadvisory fees were paid to the indicated subadvisers: Prudential Jennison Equity Income Fund Alliance Capital Management, L.P.:$75,943 T. Rowe Price Associates, Inc.: Prudential Mid-Cap Value Fund Neuberger Berman Management, Inc.:$309,664 In Part I of the SAI, the section entitled “Distribution of Fund Shares” is hereby amended by including in the subsection entitled “Distributors” the following tables setting forth the payments received and amounts spent by the Distributor for the most recent fiscal year: Payments Received by Distributor:Prudential Jennison Equity Income Fund CLASS A DISTRIBUTION AND SERVICE (12B-1)FEES CLASS A INITIAL SALES CHARGES CLASS B CONTINGENT DEFERRED SALES CHARGES (CDSC) CLASS B DISTRIBUTION AND SERVICE (12B-1) FEES CLASS C CONTINGENT DEFERRED SALES CHARGES (CDSC) CLASS C DISTRIBUTION AND SERVICE (12B-1) FEES CLASS L DISTRIBUTION AND SERVICE (12B-1) FEES CLASS M CONTINGENT DEFERRED SALES CHARGES (CDSC) CLASS M DISTRIBUTION AND SERVICE (12B-1) FEES CLASS X CONTINGENT DEFERRED SALES CHARGES (CDSC) CLASS X DISTRIBUTION AND SERVICE (12B-1) FEES Payments Received by Distributor:Prudential Mid-Cap Fund CLASS A CONTINGENT DEFERRED SALES CHARGES (CDSC) CLASS A DISTRIBUTION AND SERVICE (12B-1)FEES CLASS A INITIAL SALES CHARGES CLASS B CONTINGENT DEFERRED SALES CHARGES (CDSC) CLASS B DISTRIBUTION AND SERVICE (12B-1)FEES CLASS C CONTINGENT DEFERRED SALES CHARGES (CDSC) CLASS C DISTRIBUTION AND SERVICE (12B-1)FEES CLASS L DISTRIBUTION AND SERVICE (12B-1)FEES CLASS M DISTRIBUTION AND SERVICE (12B-1)FEES CLASS X DISTRIBUTION AND SERVICE (12B-1)FEES Amounts Spent by distributor:Prudential Jennison Equity Income Fund Share Class Printing & Mailing Prospectuses to Other than Current Shareholders Compensation to Broker/Dealers for Commissions to Representatives & Other Expenses* Overhead Costs** Total Amount Spent by Distributor CLASS A $0 CLASS B CLASS C CLASS L $0 $0 CLASS M $0 CLASS X $0 Amounts Spent by distributor:Prudential Mid-Cap Value Fund Share Class Printing & Mailing Prospectuses to Other than Current Shareholders Compensation to Broker/Dealers for Commissions to Representatives & Other Expenses* Overhead Costs** Total Amount Spent by Distributor CLASS A $0 CLASS B CLASS C CLASS L $0 $0 CLASS M $0 CLASS X $0 *Includes amounts paid to affiliated broker/dealers. **Including sales promotion expenses. LR330
